Exhibit 10.1

ROBERT HALF INTERNATIONAL INC.

Annual Performance Bonus Plan

(As amended and restated effective April 12, 2012)

1. DEFINITIONS. As used in this Plan, the following terms shall have the
meanings set forth below:

Administrator means the Compensation Committee of the Board of Directors of the
Company, or such other Committee as may be appointed by the Board.

Annual Determination means the Target EPS and Target Bonuses determined annually
by the Administrator, as described in Section 4 of this Plan.

Award Date means the date that the Administrator makes its written certification
of a Bonus pursuant to Section 5 or Section 6.

Bonus means a Preliminary Bonus, a Final Bonus, or both.

Bonus Year means the fiscal year with respect to which a Bonus is paid pursuant
to the Plan.

Company means Robert Half International Inc., a Delaware corporation.

Eligible Executive means (a) any elected executive officer of the Company and
(b) any executive of the Company who has senior management functions and
responsibilities, as designated by the Administrator.

EPS means diluted earnings per share, determined in accordance with generally
accepted accounting principles. For purposes of the foregoing sentence, earnings
shall mean income before extraordinary items, discontinued operations and
cumulative effect of changes in accounting principles and any other objectively
verifiable adjustment(s) thereto permitted and pre-established by the
Administrator in accordance with Section 162(m) of the Internal Revenue Code of
1986, as amended, and after full accrual for the bonuses paid under this Plan.
Earnings shall also be determined, with respect to any Target Bonus without
regard to the effects of mergers, acquisitions, dispositions and material
restructuring of the business occurring after the Target EPS for such Target
Bonus was established.

Final Bonus means the Year-End Bonus less the Preliminary Bonus, but only if
such number is greater than zero.

Final EPS means EPS calculated as of the end of a fiscal year.

Final Multiplier means (a) the Final Ratio, if the Final Ratio is greater than
or equal to .5 and less than or equal to 2, (b) 2, if the Final Ratio is greater
than 2, or (c) 0, if the Final Ratio is less than .5.

Final Ratio means the result obtained by dividing Final EPS by Target EPS.

Nine-Month Period means the first three fiscal quarters of the Bonus Year.

Plan means this Annual Performance Bonus Plan.

Potential Preliminary Bonus means, with respect to each Eligible Executive, 70%
of the Product of the Preliminary Multiplier and such Eligible Executive’s
Target Bonus, but in no event may such amount be in excess of $9,000,000.



--------------------------------------------------------------------------------

Potential Year-End Bonus means, with respect to each Eligible Executive, the
product of the Final Multiplier and such Eligible Executive’s Target Bonus, but
in no event may such amount be in excess of $9,000,000.

Preliminary Bonus means, with respect to each Eligible Executive, that amount
that the Administrator determines in accordance with Section 5 hereof, but in no
event may such amount be in excess of $9,000,000

Preliminary EPS means 1.334 multiplied by EPS for a Nine-Month Period.

Preliminary Multiplier means (a) the Preliminary Ratio, if the Preliminary Ratio
is greater than or equal to .5 and less than or equal to 2, (b) 2, if the
Preliminary Ratio is greater than 2, or (c) 0, if the Preliminary Ratio is less
than .5.

Preliminary Ratio means the result obtained by dividing Preliminary EPS by
Target EPS.

Repayment Amount means that amount calculated in accordance with Section 7.3
hereof.

Target Bonus means that amount set forth, with respect to each Eligible
Executive, in an Annual Determination.

Target EPS means the EPS goal set annually by the Administrator, as set forth in
an Annual Determination.

Year-End Bonus means, with respect to each Eligible Executive, that amount that
the Administrator determines in accordance with Section 6 hereof, but in no
event may such amount be in excess of $9,000,000.

2. PURPOSE. The purpose of the Plan is to attract, retain and motivate key
senior management employees by providing additional compensation, in accordance
with the terms and conditions set forth herein, based on the Company’s earnings.

3. ADMINISTRATION. The Administrator is authorized to construe and interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, and to make all determinations and to take all actions necessary or
advisable for the Plan’s administration. Whenever the Plan authorizes or
requires the Administrator to take any action, make any determination or
decision, or form any opinion, then any such action, determination, decision or
opinion by or of the Administrator shall be in the absolute discretion of the
Administrator and shall be final and binding upon all persons in interest,
including the Company and all Eligible Executives.

4. ANNUAL DETERMINATION. On an annual basis, and in accordance with the
requirements of Section 162(m) of the Internal Revenue Code of 1986, as amended,
the Administrator shall determine the following with respect to the Bonus Year:

(i) the Eligible Executives;

(ii) the Target EPS for the Bonus Year;

(iii) the Target Bonus for the Bonus Year for each Eligible Executive; and

(iv) such other matters as are appropriate with respect to the Plan (together,
the “Annual Determination”).

5. DETERMINATION OF PRELIMINARY BONUS. After the public release by the Company
of its audited results for the third fiscal quarter of the Bonus Year, the Chief
Financial Officer shall (a) calculate the Preliminary EPS, (b) determine the
Preliminary Multiplier for the Bonus Year, (c) calculate, with respect to each
Eligible Executive, his Potential Preliminary Bonus, (d) deliver each
calculation to the Administrator. The Administrator shall, prior to the end of
the Bonus Year, review the information submitted by the Chief Financial Officer
and certify, in writing, each Eligible Executive’s Preliminary Bonus, which,
except as provided in the next sentence, shall be the Potential Preliminary
Bonus. Notwithstanding the foregoing, if any Eligible Executive’s Preliminary
Bonus would be greater than his Target Bonus, the Administrator, in its sole
discretion, may reduce the Preliminary Bonus of such Eligible Executive to such
amount that is not less than the Target Bonus as it may determine.



--------------------------------------------------------------------------------

6. DETERMINATION OF YEAR-END BONUS. After the public release by the Company of
its audited results for the Bonus Year, the Chief Financial Officer shall
(a) calculate the Final EPS, (b) determine the Final Multiplier for the Bonus
Year, (c) calculate, with respect to each Eligible Executive, the Potential
Year-End Bonus and (d) deliver such calculations to the Administrator. The
Administrator shall, within 90 days of the end of the Bonus Year, review the
information submitted by the Chief Financial Officer and certify, in writing,
each Eligible Executive’s Year-End Bonus, which shall be the Potential Year-End
Bonus; provided, however, that if any Eligible Executive’s Potential Year-End
Bonus is greater than such Eligible Executive’s Preliminary Bonus, the
Administrator may, in its sole discretion, reduce such Year-End Bonus to such
amount that is not less than the Eligible Executive’s Preliminary Bonus as the
Administrator may determine.

7. BONUS PAYMENTS. Each Eligible Executive shall be paid a Bonus in accordance
with the following:

7.1. Preliminary Bonus. The Company shall pay the Preliminary Bonus to each
Eligible Executive after such Preliminary Bonus is certified by the
Administrator but prior to the end of the Bonus Year. Notwithstanding the
foregoing, or anything appearing elsewhere herein, if an Eligible Executive is
not employed by the Company on the date that Preliminary Bonuses are certified
by the Administrator, then a pro-rated Preliminary Bonus shall be paid to such
Eligible Executive (a) if the termination of employment was by reason of the
Eligible Executive’s death, (b) as provided by any agreement or arrangement in
existence on the date the Plan was approved by the stockholders or (c) under
such circumstances as the Administrator, in its sole discretion, may determine;
otherwise, no Preliminary Bonus in any amount shall be paid to such Eligible
Executive.

7.2. Final Bonus. The Company shall pay the Final Bonus to each Eligible
Executive after such Final Bonus is certified by the Administrator but prior to
the fifteenth day of the third month following the end of the Bonus Year.
Notwithstanding the foregoing, or anything appearing elsewhere herein, if an
Eligible Executive is not employed by the Company on the last day of the Bonus
Year, then a pro-rated Final Bonus shall be paid to such Eligible Executive
(a) if the termination of employment was by reason of the Eligible Executive’s
death, (b) as provided by any agreement or arrangement in existence on the date
the Plan was approved by the stockholders or (c) under such circumstances as the
Administrator, in its sole discretion, may determine; otherwise, no Final Bonus
in any amount shall be paid to such Eligible Executive.

7.3. Repayment of Preliminary Bonus. If the Year-End Bonus for an Eligible
Executive is less than such Eligible Executive’s Preliminary Bonus, such
Eligible Executive shall repay such difference (the “Repayment Amount”) within
fifteen (15) business days of notification thereof. To the extent the Repayment
Amount is unpaid, the Company shall, consistent with applicable law, be entitled
to deduct the Repayment Amount from any other amounts due by the Company to such
Eligible Executive, and to pursue any and all other legal and equitable remedies
to recover such Repayment Amount.

8. EMPLOYMENT. The selection of an employee as an Eligible Executive shall not
affect any right of the Company to terminate, with or without cause, such
person’s employment at any time.

9. WITHHOLDING TAXES. The Company shall, to the extent permitted by law, have
the right to deduct from a Bonus any federal, state or local taxes of any kind
required by law to be withheld with respect to such Bonus.

10. AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN. The Administrator may at
any time amend, alter, suspend, or discontinue this Plan.

11. INDEMNIFICATION OF ADMINISTRATOR. Indemnification of members of the group
constituting the Administrator for actions with respect to the Plan shall be in
accordance with the terms and conditions of separate indemnification agreements,
if any, that have been or shall be entered into from time to time between the
Company and any such person.

12. HEADINGS. The headings used in this Plan are for convenience only, and shall
not be used to construe the terms and conditions of the Plan.